09/02/2022


       ORIGINAL                                                                                       Case Number: DA 22-0346




                                                                                       SEP 0 2 2022
                                                                                    Bowen Greenwood
                                                                                  Clerk of Supreme Court
                                                                                     State of Montana



                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA, MONTANA 59620-3003

                                            Supreme Court No.
                                               DA 22-0346

MATHEW RYAN AILER,

            Petitioner and Appellant,

      v.                                                                       GRANT OF EXTENSION

STATE OF MONTANA,

             Respondent and Appellee.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until October 18, 2022, to prepare, file, and serve the Appellant's brief.

DATED this September 2, 2022




                                                                           Clerk of the Supreme Court




c:     Matthew Ryan Ailer, Austin Miles Knudsen, Daniel M. Guzynski, Leo John Gallagher




           PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705